From Edenton District.
The will being signed by the testator in the presence of one witness and afterwards acknowledged in the presence of the other, and finally acknowledged in the presence of both, has been executed with due solemnity and in a fair and valid manner; and although the testator, in the interval between the attestation of the first and second witness, inserted these words, "dearly beloved," and also the date to the will, yet this addition being wholly immaterial, produces no alteration therein. The Court is therefore of opinion that the will has been well executed and is sufficient to pass both the real and personal estate therein mentioned. *Page 138